Citation Nr: 0303769	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 until 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

In August 1999, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.  

The Board remanded this case in November 1999.  In August 
2002, the Board also undertook additional development with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2)).  The Board provided notice of the 
development to the veteran as required by 38 C.F.R. § 20.903.  
At the time of the November 1999 Board Remand, the RO was 
advised that the veteran had raised the issue of service 
connection for ringing in the ear at the August 1999 hearing.  
A VA examiner in December 2002 commented on the etiology of 
the veteran's tinnitus.  This issue is again referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss.

2.  The veteran's right ear hearing loss is of service 
origin.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.385 (2002).

2.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), a prior Board decision, and a November 2002 
letter from the RO, provided to both the appellant and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and his representative of the evidence necessary to 
substantiate his claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been obtained for review.  The Board 
remanded this case in November 1999.  In August 2002, the 
Board also requested additional development including VA 
examination and opinion.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records show that no ear disorder was 
reported or shown at the pre-induction examination conducted 
in April 1970.  The report reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No info
5
LEFT
15
5
15
No info
15

An April 1971 examination report relates that the pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
20
LEFT
25
20
15
15
15

There was not a report of the veteran's hearing levels taken 
at the June 1973 Physical Evaluation Board conducted prior to 
separation.  

VA outpatient records dated in November 1997 reflect that the 
veteran complained of progressive hearing loss.  A January 
1998 VA consultation report shows a diagnosis of bilateral 
hearing loss.  The hearing loss was greater in the left ear 
than the right.    

A VA audiologic examination was conducted in December 2002.  
The veteran reported increasing hearing loss for the previous 
28 years.  He indicated that during service he worked around 
heavy machinery that included cranes, forklifts, bulldozers, 
and front-end loaders.  He also reported that he was exposed 
to aircraft noise and tanks without the benefit of hearing 
protection.

The report of the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
25
LEFT
30
20
20
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the right ear was considered within 
normal limits for VA guidelines.  The examiner noted that in 
regard to the left ear, there was a mild conductive hearing 
loss at 500 Hz. and a mild sensorineural hearing loss at 6000 
Hz. with all other frequencies within normal limits.  The 
examiner also commented that it was as likely as not that the 
left ear hearing loss at 6000 Hz. was due to noise exposure 
in the military service.  Concerning the right ear, the 
examiner indicated that it was unlikely that military noise 
exposure had a lasting effect on his right ear hearing loss. 

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Right ear

In written statements as well as in testimony given at an 
August 1999 hearing before the undersigned member of the 
Board sitting at the RO, the veteran reported that his 
military duties included being exposed to military machinery.  
He reported that his MOS was a launch and recovery 
technician, which involved loading and unloading planes.  The 
veteran's DD Form 214 (Report of Transfer or Discharge) shows 
that his primary specialty was A/CL&R technician.  The 
related civilian occupation is garage foreman.  The Board 
finds that the veteran's statements in regard to his noise 
exposure credible and consistent with military service. 

The audiologist at the December 2002 VA examiner reported 
that the veteran's right ear hearing was within normal 
limits.  The audiologist also indicated that the test results 
did not meet the regulatory definition for hearing loss for 
the right ear.  However, this apparently was in reference 
only to pure tone thresholds.  The speech recognition score 
was 92 percent correct which satisfies the definition of 
hearing loss as set forth in 38 C.F.R. § 3.385.  Taking into 
consideration the examiner's comments regarding the veteran's 
exposure to acoustic trauma inservice, the Board concludes 
that the evidence is in equipoise.  Consequently, with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports a grant of service 
connection for right hearing loss. 38 C.F.R. § 3.102.

Left ear

In regard to the left ear, the service medical records do not 
show any evidence of left ear hearing loss disability, as 
defined by VA, during active service.  Thresholds of 30 
decibels and below were recorded.  While the VA audiologist 
in December 2002 diagnosed left ear mild sensorineural 
hearing loss and rendered an opinion that the left ear 
hearing loss was as likely as not due to service, the test 
results do not meet the regulatory definition for hearing 
loss for the left ear as set forth in 38 C.F.R. § 3.385.  
Consequently, without current evidence of a left ear hearing 
loss disability, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.


REMAND

In an April 2001 rating action, the RO denied entitlement to 
disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for cervical spine and memory loss disabilities as the 
result of VA medical treatment.  The Board construes a letter 
from the appellant received in August 2001 with an 
accompanying VA form 9, as a notice of disagreement to the 
April 2001 rating action.  Accordingly, a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 328 
(1999).

Accordingly, the case is remanded for the following actions:

1.  The RO should furnish the appellant a 
statement of the case concerning the 
issue of entitlement to disability 
benefits under the provisions of 38 
U.S.C.A. § 1151 for cervical spine, 
memory loss. and panic attacks as the 
result of VA medical treatment.  

2.  The appellant should be informed of 
the requirements necessary to perfect his 
appeal.  The RO is informed that these 
issues are not before the Board for 
appellate consideration until timely 
perfected.   

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

